Citation Nr: 1447481	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-27 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a psychiatric disorder to include an anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 0 percent for bilateral hearing loss.

3.  Entitlement to an initial rating higher than 10 percent for coronary artery disease, effective December 5, 2007 to March 8, 2012.

4.  Entitlement to an effective date earlier than December 5, 2007 for the grant of service connection for coronary artery disease.

5.  Entitlement to service connection for chronic obstructive pulmonary disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2008, the RO granted service connection for an anxiety disorder assigning a 10 percent rating, effective March 3, 2008; later this diagnosis was changed to PTSD (formerly diagnosed as anxiety disorder).  The RO also granted service connection for bilateral hearing loss assigning a 0 percent rating, effective December 28, 2007, in an October 2008 rating decision.  

In August 2012 the RO granted service connection for coronary artery disease and assigned a 100 percent rating, effective May 25, 2012, and a 10 percent rating, effective August 1, 2012.  In a September 2012 rating decision, the RO found clear and unmistakable error in the August 2012 decision with respect to the effective date assigned and assigned an effective date of December 5, 2007 for the grant of service connection for coronary artery disease, with a 10 percent rating, effective December 5, 2007, a 100 percent rating, effective April 19, 2012, and a 10 percent rating, effective August 1, 2012.  The Veteran's representative submitted a notice of disagreement with the September 2012 rating decision in March 2013 and also took issue with the 10 percent rating assigned for his coronary artery disease.  As this notice of disagreement was received within one year of the original August 2012 rating decision that granted service connection for coronary artery disease, the Board will treat this as an appeal of the initial rating assigned.  

The RO later granted an increased rating of 100 percent for coronary artery disease, effective March 8, 2012, in a July 2013 rating decision.  As the Veteran is receiving the highest possible schedular rating for his coronary artery disease, effective March 8, 2012, the issue of entitlement to a higher rating, effective March 8, 2012 is rendered moot.  In April 2014 the RO proposed reducing the Veteran's disability rating for his coronary artery disease to 80 percent.  However, the claims file and Virtual VA records do not indicate that any decision has been made with respect to this issue; therefore, it is not ready for appellate review.  

The Veteran has not indicated that he is satisfied with the 10 percent rating assigned for his coronary artery disease, effective December 5, 2007 to March 8, 2012.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran requested a Board hearing, but his representative cancelled this request in May 2014.  

Additional evidence was added to the record concerning the coronary artery disease disability in 2014 that has not been considered by the RO.  As the relevant time frame for purposes of the Board's decision regarding the coronary artery disease disability is from December 5, 2007 to March 8, 2012, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record via a formal claim submitted in September 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating higher than 10 percent for coronary artery disease, effective December 5, 2007 to March 8, 2012, TDIU, and service connection for chronic obstructive pulmonary disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD and anxiety disorder, at most, results in mild occupational and moderate social impairment with anxiety, sleep impairment, some social isolation, irritability with some homicidal ideation, and moderate depression.

2.  The Veteran's hearing loss is manifested by no more than Level I hearing in both ears.

3.  The Veteran's initial claim for entitlement to service connection for coronary artery disease was not received before December 5, 2007; service connection was subsequently granted, effective December 5, 2007 based on the date the RO received a claim for benefits for another disability. 

4.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease prior to December 5, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but not higher, for PTSD and anxiety disorder have been met, effective March 3, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1 , 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for an evaluation in excess of 0 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for an effective date prior to December 5, 2007, for the grant of service connection for coronary artery disease have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The claims for higher initial ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream"  questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).   

Regardless, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   Letters satisfying the notice requirements were sent to the Veteran in June 2008, February 2009, August 2009, June 2012, and November 2012.  This notice was followed by readjudication of the claims in statements of the case and supplemental statements of the case dated through September 2013. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The RO has obtained service and VA treatment records, as well as private treatment records.  The Veteran was also afforded multiple VA examinations to support his increased rating claim, and the Veteran has not argued that the most recent VA examinations are inadequate for rating purposes.    In addition, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

Here, the examiners in September 2008, June 2009, June 2012, and January 2013 addressed the functional effects of the Veteran's hearing loss, noting that the Veteran reported difficulty hearing soft sounds and understanding speech in the presence of background noise, having to have his wife and others repeat themselves, difficulty understanding the television, difficulty interacting with customers, and difficulty hearing what was being said over the loud speaker.  Thus, the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for consideration of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Initial Ratings 

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the level of impairment in the left knee and uniform ratings are warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A) PTSD and Anxiety Disorder

As noted above, the RO granted service connection for an anxiety disorder in an August 2008 rating decision assigning a 10 percent rating, effective March 3, 2008.  The diagnosis was later changed to PTSD.  The Veteran has since received conflicting diagnoses regarding his psychiatric disorder with some clinicians determining that he does not have PTSD, but rather an anxiety disorder; and other clinicians determining that he does have PTSD.  

The evaluation for the Veteran's psychiatric disabilities is based on a general rating formula for mental disorders, which includes diagnoses of PTSD and an anxiety disorder.  As the Veteran is service-connected for PTSD (formerly evaluated as an anxiety disorder), the Board will proceed as if the Veteran has a dual diagnosis of PTSD and anxiety related to his military service.

The Veteran's service-connected PTSD and anxiety disorder are evaluated as 10 percent disabling under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2014).  Ratings are assigned according to the manifestation of particular symptoms.   However, the use of the term "such as" in 38 C.F.R. § 4.130 (2014) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under the general rating formula for mental disorders is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria provide that a 10 percent rating is assigned when there is:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent disability rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

Finally, a 100 percent disability rating requires evidence of:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A GAF score in the range of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The record shows that the Veteran first sought treatment for his psychiatric disorder in October 2008 and entered a treatment program for substance abuse and PTSD through 2009.  He reportedly ended treatment because he felt that being around other Vietnam veterans made his symptoms seem worse.  See July 2012 VA examination report.

Treatment records dated from 2008 to 2009 reflect diagnoses of PTSD with symptoms such as anxiety, sleep impairment, some social isolation, irritability with some homicidal ideation, and moderate depression.  He was married since 1970 with two children and worked full-time.  He wrote a letter in June 2009 explaining that he had homicidal feelings while driving when someone who appeared Asian cut him off in traffic.

VA examinations provided for compensation and pension purposes from July 2008 to April 2013 are inconsistent as to the severity of the Veteran's symptoms associated with his psychiatric disorder, as well as the appropriate diagnosis for the Veteran's disorder.  VA examination in July 2008 notes that the Veteran's Axis I diagnosis was anxiety disorder, directly related to active military service.  The examiner, a staff psychiatrist, determined that the Veteran did not meet the criteria for a diagnosis of PTSD, despite the Veteran's combat history in Vietnam, as the Veteran denied avoidance of activities since he returned from Vietnam, restricted affect, difficulty with sleep, or any impaired psychosocial or occupational functioning.  The examiner found that the Veteran did not have any vocational impairment and only mild impairment in social functioning.

A VA examination in June 2009 notes that the Veteran had been diagnosed with PTSD but that this examination did not look at those issues; rather he would have to have a separate examination designed for that purpose.  The examiner, a staff psychiatrist, determined that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

An August 2009 VA examination report, signed by a clinical psychologist, notes that the Veteran was not taking any prescribed medication for his psychiatric disorder and was not under any active treatment.  It was noted that the Veteran worked 40 hours per week as a front-end manager at a supermarket.  He felt uncomfortable relating to people at work but this had not significantly interfered with his work.  He had a limited social life since he could not feel close to others.  It was noted that he was married with two grown children and had no relationship difficulties.  He had casual relationships only with friends, with no close friends or acquaintances.  He reported stopping drinking about nine months prior.  Axis I diagnosis was mild, chronic PTSD and anxiety disorder by history.  The Veteran was apparently only experiencing mild psychosocial difficulties.  His home situation appeared to be stable and free of significant conflict.  The examiner found that the Veteran had not experienced significant negative changes in the quality of life since the last compensation and pension examination in June 2009, which concluded that symptoms were not severe enough to interfere with occupational and social functioning.  The examiner noted that although the previous examination did not address PTSD, the conclusion applied to PTSD symptoms as well.  It was found that the Veteran's psychiatric symptoms in general had not significantly interfered with psychosocial functioning; the effects had been mild at best.  There was a degree of social withdrawal and somewhat asocial view of workplace relationships but these had not resulted in a decline of functionality.

The Veteran was found to have more severe impairment due to his PTSD on VA examination in July 2012, however.  The examination report was signed by a nurse practitioner.  The Veteran's work history was noted as having retired after 23 years of service as a police officer in 1994 due to a herniated disk, and recently having worked as a manager at Food City for the last four and a half years.  It was noted that he had not worked since heart surgery in April 2012.  He reported being irritable at work, but had no problems with co-workers.  Socially, he had been married since 1970 but indicated that he did not have a close relationship with his wife and that they did not socialize much.  The Veteran reported being opposed to psychotropic medication because it made him more irritable.  

When asked to describe which group of symptoms best described the Veteran's level of occupational and social impairment, the examiner checked the box for: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  As noted above, this meets the criteria for a 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The examiner noted that the Veteran was no longer drinking alcohol so all of his symptoms were attributable to his diagnosis of PTSD.  

The examiner further determined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss - such as forgetting names, directions, or recent events, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including in a work or worklike setting, inability to establish and maintain effective relationships, and obsessional rituals which interfered with routine activities.  Some of these symptoms are listed in the rating criteria for even higher disability ratings; for instance, flattened affect and disturbances of motivation and mood are found in the criteria for a 50 percent rating; and difficulty in adapting to stressful circumstances including in a work or worklike setting, inability to establish and maintain effective relationships, and obsessional rituals which interfere with routine activities are found in the criteria for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The examiner found that the Veteran had no impairment from an occupational viewpoint as he continued to be gainfully employed but that he had severe impairment from a social functioning viewpoint.

The Veteran underwent his last VA examination of record in April 2013, which was conducted by a clinical psychologist.  The examiner determined that the Veteran no longer qualified for a DSM-IV-TR diagnosis of PTSD based on his description of current symptoms.  The examiner found that the Veteran's symptoms were best described as a diagnosis of adjustment disorder, unrelated to military service.  The examiner further found that the Veteran's "sub-syndromal" symptoms of PTSD did not appear to be either highly distressing or result in any difficulties in occupational or social functioning.  The examiner noted that the Veteran's occupational history appeared relatively unimpaired by his report; and that his current social functioning appeared largely intact.  Socially, he had positive and supportive relationships with his daughter, grandchildren, best friend, and lady friend.  He indicated resentment toward his wife related to her health problems and eating habits, but these were not related to PTSD or service.

As for his abilities at work, his communication skills were intact in the examination; he made no mention of difficulty communicating at work.  He also reported no difficulty with coworkers or customers, or demonstrated any excessive irritability or aggressive tendencies.  His motivation was found to be unimpaired as he continued to work part-time despite his reduced health status.  Therefore, the examiner found that the Veteran's adjustment disorder did not appear to be a barrier to his capacity to work.  When asked to summarize the Veteran's level of occupational and social impairment regarding mental diagnosis, the examiner checked the box for: A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), these symptoms are attributed to a 0 percent disability rating.

In assessing these conflicting medical findings of record, the Board finds that overall the Veteran meets the criteria for a 30 percent disability rating, based on mild to moderate occupational and social impairment due to symptoms such as anxiety, sleep impairment, some social isolation, irritability with some homicidal ideation, and moderate depression.  Occupationally, the Veteran is not shown to be prohibited from working due to his psychiatric disorder.  However, he has reported irritability at work and does not socialize much at work, which the Board infers as consistent with mild occupational impairment.  

Socially, the Veteran has been married to the same person since 1970; however, he has stated that he and his wife are not close and have not been for a while.  There are inconsistent reports on his other relationships.  He has indicated that he has a good relationship with his daughter, lady friend, and a best friend, but not his brother.  It is noted that he and his wife sometimes socialize but not much.  He has indicated homicidal thoughts while driving at least once.  Therefore, the Board infers that socially, the Veteran is at most moderately impaired.

While there are reports of more severe impairment found on examination in July 2012, including some of the symptoms listed in the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), these findings are not consistent with any of the other clinical treatment records or VA examination reports before or after this examination.  While the examiner in July 2012 noted that the Veteran had severe social impairment, the clinical records show that the Veteran has been married since 1970 and that he has some close relationships in his life, although he and his wife do not appear to be that close.  He also has not reported any problems with co-workers, other than a road rage incident when he reportedly had homicidal thoughts while driving in traffic, and feeling uncomfortable around others at work.  

Occupationally, the July 2012 report also seemed to contradict itself in finding that the Veteran had difficulty in adapting to stressful circumstances including in a work or worklike setting; as the examiner also found that the Veteran had no occupational impairment as a result of his PTSD.  The Veteran was shown to have much less severe impairment on examinations in June and August 2009 and April 2013.  Thus, the Board has inferred that overall the Veteran's symptoms amount to mild occupational impairment and moderate social impairment as a result of his psychiatric disorder warranting a 30 percent disability rating, but no higher.  

The Veteran's GAF scores range from 45 in July 2012, which indicates serious symptoms, to 55 in 2009, which indicates more mild symptoms, and 75 in April 2013, which indicates no more than slight symptoms.  This is consistent with the other clinical findings which also largely conflict with each other.  The Board finds that overall the Veteran's GAF scores support the criteria for a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, for mild to moderate psychiatric symptoms.

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

To the extent that the Veteran has contended that his psychiatric disorder is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B)  Bilateral Hearing Loss

As noted in the introduction, the RO granted service connection for bilateral hearing loss in an October 2008 rating decision, assigning a 0 percent rating, effective December 28, 2007.  The Veteran seeks entitlement to a higher disability rating.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2014).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

An April 2008 VA audiology consult shows that pure tone testing revealed normal to severe hearing loss in the left ear and normal to moderately-severe hearing loss in the right ear.  Speech recognition testing also showed 92 percent at 60 decibels hearing loss, and 96 percent at 84 decibels hearing loss in the left ear; and 84 percent at 60 decibels hearing loss, and 100 percent at 84 decibels hearing loss in the right ear.  Hearing aid options were discussed.

On authorized  VA audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
40
50
35
LEFT
20
40
45
55
40

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The Veteran reported difficulty hearing soft sounds and understanding speech in the presence of background noise.  

The results of the September 2008 audiogram show an average pure tone threshold of 35 decibels in the right ear with speech recognition ability of 94 percent rating; and an average pure tone threshold of 40 decibels in the left ear with speech recognition ability of 94 percent.  Exceptional patterns of hearing loss are not shown, pursuant to 38 C.F.R. § 4.86(a), as each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is not 55 decibels or more; nor is pure tone threshold at 30 dB at 1000 Hz and 70 dB at 2000 Hz.  Table VI indicates a numeric designation of I for the right and left ears.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

On the authorized VA audiological evaluation in June 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
40
50
33
LEFT
15
40
45
60
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  Once again, the Veteran reported difficulty hearing soft sounds and understanding speech in the presence of background noise.  

The results of the June 2009 audiogram show an average pure tone threshold of 33 decibels in the right ear with speech recognition of 96 percent, and 40 decibels in the left ear with speech recognition ability of 98 percent.  Once again, exceptional patterns of hearing loss are not shown, pursuant to 38 C.F.R. § 4.86(a).  Table I indicates a numeric designation of I for both ears.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

On the authorized VA audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
45
60
36
LEFT
20
45
50
65
45

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  The Veteran reported having to have his wife and others repeat themselves, difficulty understanding the television, difficulty interacting with customers, and difficulty hearing what was being said over the loud speaker due to his hearing loss.

The results of the June 2012 audiogram show an average pure tone threshold of 36 decibels in the right ear with speech recognition of 98 percent, and 45 decibels in the left ear with speech recognition ability of 94 percent.  Exceptional patterns of hearing loss are not shown, pursuant to 38 C.F.R. § 4.86(a).  Table I indicates a numeric designation of I for both ears.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

Finally, on the authorized VA audiological evaluation in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
45
60
35
LEFT
15
40
50
55
40

Speech audiometry revealed speech recognition ability of 94 percent in both ears.   The examiner commented that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.

The results of the January 2013 audiogram show an average pure tone threshold of 35 decibels in the right ear with speech recognition of 94 percent, and 40 decibels in the left ear with speech recognition ability of 94 percent.  Exceptional patterns of hearing loss are not shown, pursuant to 38 C.F.R. § 4.86(a).  Table I indicates a numeric designation of I for both ears.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

An April 2013 addendum to the audiology report notes that the Veteran's hearing loss (and tinnitus) might cause trouble working in a noisy environment, which required him to use non face-to-face communication, or with high-pitched sounds.

The Veteran asserts that he is entitled to a higher rating for his hearing loss disability.  As evidenced above, however, notwithstanding the Veteran's complaints, the audiograms did not show a level of hearing loss warranting a rating higher than 0 percent.  To the extent that his hearing is impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The medical evidence does not support the assignment of a rating higher than 0 percent for the hearing loss during the entire appeals period.  To the extent that the Veteran asserts entitlement to a higher rating for his hearing loss, while we sympathize with the Veteran's complaints, entitlement to an evaluation in excess of the ratings assigned has not been demonstrated in the present case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  

To the extent that the Veteran has contended that his hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Ratings

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's the hearing loss (i.e., difficulty hearing soft sounds and understanding speech in the presence of background noise, having to have his wife and others repeat themselves, difficulty understanding the television, difficulty interacting with customers, and difficulty hearing what was being said over the loud speaker) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 0 percent rating assigned under38 C.F.R. § 4.85 contemplates symptoms such as decreased hearing.  

The symptoms associated with the Veteran's psychiatric disorder (i.e., mild occupational and moderate social impairment with anxiety, sleep impairment, some social isolation, irritability with some homicidal ideation, and moderate depression) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 percent rating assigned under DC 9411 contemplates symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), and the Board finds that these rating criteria reasonably describe the Veteran's disability. 

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  Earlier Effective Date for Grant of Service Connection

As discussed in the introduction, in an August 2012 rating decision, the RO granted service connection for coronary artery disease and assigned a 100 percent rating, effective May 25, 2012, and a 10 percent rating, effective August 1, 2012.  In a September 2012 rating decision, the RO, in pertinent part, found clear and unmistakable error in the August 2012 decision with respect to the effective date assigned and assigned an effective date of December 5, 2007 for the grant of service connection for coronary artery disease.  The Veteran's representative submitted a notice of disagreement with the September 2012 rating decision in March 2013 noting that he was appealing all issues including the effective date assigned.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the provisions set forth above is for cases involving presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Ischemic heart disease was added to the list of diseases subject to presumptive service connection, effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).

Here, the RO accepted the Veteran's December 5, 2007 increased rating claim for residuals of shell fragment wounds as the date his formal claim for service connection.  As his claim was submitted after May 3, 1989, but before August 31, 2010, the Board will first consider whether this disorder actually arose before or after he submitted his claim.

The evidence indicates that the Veteran's heart disease was indeed apparent before he submitted his December 2007 claim.  Specifically, private treatment records dated back to February 1999 show a diagnosis of atherosclerotic heart disease.  So there is indeed evidence that establishes that the heart disease was identified prior to December 2007.  However even as a "Nehmer class veteran," the earliest effective date the Veteran is eligible for is the date of his claim and the Nehmer rule does not result in a greater benefit to him.  See 38 C.F.R. § 3.816.

The record reflects no claim for disability compensation for any such disease either pending before VA on May 3, 1989 or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for ischemic heart disease (i.e. August 31, 2010).   The record contains no application, statement, or submission that may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for this covered herbicide disability, and VA had not issued a decision on any such claim between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for either covered disease.  Thus, the provisions of 38 C.F.R. § 3.816 are inapplicable in this case. 

The Veteran separated from active service in March 1971.  He did not submit a claim of entitlement to service connection for heart disease within one year of service discharge.  Therefore, assignment of an effective date back to the day following his service discharge is not possible. 

Rather, the RO has treated the Veteran's claim for an increased rating for shell fragment wounds received on December 5, 2007, as the date the Veteran first raised a claim of service connection for heart disease. 

The Board has considered whether any evidence of record prior to December 5, 2007, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155.  However, no document submitted prior to December 5, 2007 indicates intent to pursue a claim of entitlement to service connection for this condition.  It is further noted that a report of examination or hospitalization will be accepted as an informal claim for benefits under 38 C.F.R. § 3.157, only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Although some of the Veteran's clinical records document a diagnosis of coronary artery disease prior to December 5, 2007, such medical records cannot constitute an initial claim for service connection.  See Criswell v. Nicholson, 20 Vet App 501 (2006). 

The Board concludes that the RO has applied the earliest possible effective date for the Veteran's service-connected heart disease of December 5, 2007, and his claim for an earlier effective date is denied.


ORDER

Entitlement to an initial rating of 30 percent, but not higher, for a psychiatric disorder to include an anxiety disorder and posttraumatic stress disorder (PTSD), is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to an initial rating higher than 0 percent for bilateral hearing loss is denied.

Entitlement to an effective date earlier than December 5, 2007 for the grant of service connection for coronary artery disease.


REMAND

The Veteran's coronary artery disease has been evaluated as 10 percent disabling from December 5, 2007 to March 8, 2012, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017.  The record does not show any treatment for his coronary artery disease during the relevant time frame.  The Veteran has had a long-standing history of coronary artery disease since at least 1999; it would be unusual that he was not treated for this disability for nearly five years.  On remand, the Veteran should be asked to submit or identify any treatment records pertaining to his coronary artery disease from December 2007 to March 2012.

The Veteran contends that he has chronic obstructive pulmonary disease from exposure to asbestos and herbicides in the U.S. Navy.  Personnel records show that the Veteran served in Vietnam; thus he was presumed to have been exposed to herbicides.  The records also show that he was a boatswain's mate and served on the USS Ajax.  The Veteran contends exposure to asbestos from his service on the USS Ajax and that one of his "GQ" stations was in the five inch gun mount.  On a December 2007 statement he indicated that he had to wear asbestos gloves when firing the guns.  The Veteran also submitted a buddy statement from a former shipmate who noted that the USS Ajax was built in 1941 and that asbestos materials were used extensively on warships at that time.  The buddy statement also mentioned that he recalled the Veteran being the "Hot shell man" and wearing huge mittens made from asbestos cloth and stuffed with long thin fibers to protect his hands as the hot shells were being ejected from the gun after each shot.  An internet article also was submitted regarding the use of asbestos on Navy ships that were built prior to the 1970s.

The service treatment records show the Veteran reported on his enlistment examination in June 1967 that he had a history of shortness of breath and pain or pressure in the chest.  The examining clinician did not elaborate, however, other than to note, in pertinent part, frequent upper respiratory infections and usual childhood diseases without sequelae.  Chest x-rays in July 1967, January 1968, and February 1971 were negative.  The RO denied the Veteran's claim, in part, on the basis that there was no evidence he was exposed to asbestos during his military service; however they did not do the proper development to make this determination.  In addition, as the Veteran was presumably exposed to Agent Orange during his service in Vietnam, an examination with opinion is warranted to resolve this claim.

The RO denied entitlement to a TDIU in a September 2013 rating decision.  The Veteran's representative filed a notice of disagreement with this decision in October 2013.  There is no record that the RO sent the Veteran a statement of the case regarding this matter.  Thus, the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or identify any treatment he has received for his coronary artery disease from December 2007 to March 2012, and/ or chronic obstructive pulmonary disease for any time period.  If the Veteran complies with this request, make efforts to obtain any records identified, and notify the Veteran of any unsuccessful attempts.

2.  Contact the appropriate service department to determine whether the Veteran had exposure to asbestos during his service on the USS Ajax.

3.  After the above development has been conducted, schedule the Veteran for a VA pulmonary examination with a physician.  The claims file must be made available to, and reviewed by, the physician.  All appropriate testing should be conducted.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his chronic obstructive pulmonary disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including any presumed exposure to asbestos and/ or presumed exposure to herbicides in service.  In making this assessment, the examiner should acknowledge the Veteran's history of cigarette smoking since 1970 and any statements concerning continued symptoms since service.

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Issue a statement of the case to the Veteran and his representative addressing its denial of entitlement to a TDIU.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b) (2014).  

6.  Finally, readjudicate the claims on appeal.  If either benefit remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs
/

